Name: 94/643/EC: Commission Decision of 12 September 1994 concerning the withdrawal of authorizations for plant protection products containing cyhalothrin as active substance
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  trade policy;  means of agricultural production;  deterioration of the environment
 Date Published: 1994-09-24

 Avis juridique important|31994D064394/643/EC: Commission Decision of 12 September 1994 concerning the withdrawal of authorizations for plant protection products containing cyhalothrin as active substance Official Journal L 249 , 24/09/1994 P. 0018 - 0018 Finnish special edition: Chapter 3 Volume 61 P. 0074 Swedish special edition: Chapter 3 Volume 61 P. 0074 COMMISSION DECISION of 12 September 1994 concerning the withdrawal of authorizations for plant protection products containing cyhalothrin as active substance (94/643/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 3600/92 of 11 December 1992, laying down the detailed rules for the implementation of the first stage of the programme of work referred to in Article 8 (2) of Directive 91/414/EEC (1) concerning the placing on the market of plant protection products, and in particular Article 4 (5) thereof, Whereas cyhalothrin was one of the 90 active substances covered by the first stage of the work programme provided for in Article 8 (2) of Directive 91/414/EEC (2); Whereas for this substance no producer or Member State has notified an interest in obtaining the inclusion of this substance in Annex I to Directive 91/414/EEC; Whereas it has to be considered that the data required for re-evaluation of this substance will not be submitted in the framework of the work programme and that therefore a decision should be taken with the effect that current authorizations for plant protection products containing this active substance are withdrawn; Whereas this Decision does not exclude that in future cyhalothrin is evaluated in the framework of the proceedings provided for in Article 6 of Directive 91/414/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 The Member States shall ensure: 1. that authorizations for plant protection products containing cyhalothrin are withdrawn within a period of six months from the date of the present Decision; 2. that from the date of the present Decision no authorizations for plant protection products containing cyhalothrin will be granted or renewed under the derogation provided for in Article 8 (2) of Directive 91/414/EEC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 September 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 366, 15. 12. 1992, p. 10. (2) OJ No L 230, 19. 8. 1991, p. 1.